Exhibit 10.1 NON-NEGOTIABLE PROMISSORY NOTE July 29, 2016 Rockville, Maryland FOR VALUE RECEIVED, Emergent BioSolutions Inc., a Delaware corporation (“Maker”), promises to pay to Aptevo Therapeutics Inc., a Delaware corporation (“Holder”), by wire transfer of immediately available funds to an account designated in writing by Holder at least two Business Days prior to the Payment Date (as defined below), the principal sum of $20,000,000, payable on the Payment Date.“Payment Date”means a date specified in a written notice delivered by Holder to Maker that is (a) at least 60 days after the date of delivery of such written notice and (b) between the date that is six (6) months after the Distribution Date and the first (1st) anniversary of the Distribution Date.Capitalized terms used herein and not otherwise defined herein shall have the respective meanings ascribed to such terms in the Separation Agreement (as defined below).
